Citation Nr: 0701317	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right hand.

2.  Entitlement to service connection for bilateral hearing 
loss.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The appellant served with the Special Philippine Scouts from 
April 1946 to March 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Manila, the 
Republic of the Philippines. Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, the appellant requested a Board hearing 
before a Veterans Law Judge sitting at the RO.  In April 
2005, the appellant indicated that he wanted a video 
conference hearing, but then withdrew the request.  In 
January 2006, he clarified that he wanted a hearing before a 
Veterans Law Judge sitting at the RO.  He has not been 
afforded such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled for a Board 
hearing before a Veterans Law Judge sitting 
at the RO in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




